Exhibit 10.1
HORIZON LINES, INC.
Restricted Stock Units Award Agreement
     THIS RESTRICTED STOCK UNITS AWARD AGREEMENT, dated as of this ____ day of
June, 2011, between Horizon Lines, Inc., a Delaware corporation (the “Company”)
and _____________________ (the “Participant”), is made pursuant and subject to
the provisions of the Company’s 2009 Incentive Compensation Plan (the “Plan”).
The Plan, as it may be amended from time to time, is incorporated herein by
reference. All terms used herein that are defined in the Plan shall have the
same meanings given them in the Plan.
     1. Award of Restricted Stock Units. Pursuant to the Plan, on June 2, 2011
the Participant was granted ______ restricted stock units (the “Restricted Stock
Units”) subject to the terms and conditions of the Plan and subject further to
the restrictions, terms and conditions herein set forth.
     2. Terms and Conditions. The award of Restricted Stock Units hereunder is
subject to the following terms and conditions:
          (a) Vesting. Except as provided in paragraph 3 or 5, this award of
Restricted Stock Units shall vest on June 2, 2012 (the “Vesting Date”) if the
Participant remains in continuous service as a member of the Board to the
Vesting Date.
          (b) Payment. Except as provided in paragraph 3, the Participant’s
vested Restricted Stock Units shall be paid as soon as administratively
practicable (but in any event within thirty (30) days) following the date on
which the Participant ceases to perform services as a member of the Board (the
“Separation from Service Date”). The amount payable shall be equal to the
product of (i) the Restricted Stock Units and (ii) the Fair Market Value of
Company Stock on the Separation Date from Service Date, and shall be paid in a
single lump sum cash payment.
     3. Death, Disability, or Retirement. The Restricted Stock Units shall
become fully vested (if not previously vested) if the Participant dies, is
determined by the Board to be Disabled or has a Retirement from the Board (each,
an “Special Payment Event”), and shall be paid as soon as administratively
practicable (but in any event within thirty (30) days) following the Special
Payment Event. The amount payable shall be equal to the product of (i) the
Restricted Stock Units and (ii) the Fair Market Value of Company Stock on the
date of the Special Payment Event, and shall be paid in a single lump sum cash
payment. “Retirement” means, for purposes of this Agreement, the Participant’s
cessation of services as a member of the Board after approval by the Board of
the Participant’s termination of membership on the Board. Disability shall be
determined in accordance with the terms of the Plan.

1



--------------------------------------------------------------------------------



 



     4. Forfeiture. All Restricted Stock Units that are not vested on the
Participant’s Separation from Service Date shall be forfeited and the
Participant shall not be entitled to any payment hereunder.
     5. Change of Control. Notwithstanding any other provision of this Agreement
to the contrary, the Restricted Stock Units shall become fully vested (if not
previously vested) in the event of a Change of Control and shall be payable in
accordance with paragraph 2(b) above.
     6. Unforseeable Emergency. Upon written approval of the Board, a
Participant may be permitted to receive payment of all or part of his vested
Restricted Stock Units if the Board determines that the Participant has suffered
an Unforeseeable Emergency. For purposes of this Agreement, “Unforseeable
Emergency” means a severe financial hardship of the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary or a dependent (as defined in Code Section 152 without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The amount distributed may not exceed the amount necessary to
satisfy the Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution. A distribution on
account of Unforeseeable Emergency may not be made to the extent that such
emergency (i) is or may be relieved through reimbursement or compensation by
insurance or otherwise, or (ii) by liquidation of the Participant’s assets (to
the extent the liquidation of such assets would not itself cause severe
financial hardship).
     7. Change in Capital Structure. The number of Restricted Stock Units
covered by this Agreement shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Company Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend (but
only on the Company Stock), a stock split-up or any other increase or decrease
in the number of such shares effected without receipt of cash or property or
labor or services by the Company.
     In the event of a change in the Company Stock as presently constituted,
which is limited to a change of all of its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the Company Stock
within the meaning of the Plan.
     The award of these Restricted Stock Units pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.
     8. No Right to Continued Board Service. This Agreement does not confer upon
the Participant any right with respect to continuance of service on the Board.

2



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of North Carolina.
     10. Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.
     11. Participant Bound by Plan. Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof.
     12. Binding Effect. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees and personal representatives of Participant and the
successors of the Company.
     13. Section 409A. It is intended that the Restricted Stock Units granted
under this Agreement comply in all respects with the requirements of Code
Section 409A and the applicable U.S. Treasury Regulations and other generally
applicable guidance issued thereunder (collectively, the “Applicable
Regulations”), and this Restricted Stock Unit Agreement shall be interpreted for
all purposes in accordance with that intent. In the event that the amounts
payable under this Agreement are subject to any taxes, penalties or interest
under the Applicable Regulations, the Participant shall be solely liable for the
payment of any such taxes, penalties or interest.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a
duly authorized officer, and Participant has affixed his signature hereto.
HORIZON LINES, INC.

              By:        

PARTICIPANT

              [insert director name]       

3